Citation Nr: 0823968	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to additional accrued benefits due to a deceased 
beneficiary.



WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from January 1941 to May 
1961; he died in March 1983.  The veteran's surviving spouse 
died in November 2004.  The appellant is the veteran's 
spouse's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that she is entitled to accrued benefits 
due to a deceased beneficiary.  Upon the veteran's death in 
March 1983, his surviving spouse filed a claim for death 
benefits.  The veteran's surviving spouse was awarded 
dependency and indemnity compensation (DIC) benefits.  In 
November 2004, the veteran's spouse died.

In November 2004, the appellant filed VA Form 21-609, 
Application for Amounts Due Estates of Persons Entitled to 
Benefits.  She claimed a cost of $1608.00 in funeral and 
burial expenses for her mother.  In February 2005, VA 
authorized payment of benefits in the amount of $1,008.00 for 
reimbursement for expenses for her mother's last sickness and 
burial.  This amount was determined to be the share of the 
final expenses paid by this party.  She maintains that she is 
due full reimbursement for funeral and burial expenses.  She 
points out that prior to her mother's death, the VA issued 
DIC benefit checks in October and November 2004 for $1,175.00 
each.  These checks were not ever received by the appellant's 
mother, but returned to the VA by the postal service.  The 
appellant contends that these checks should be returned to 
the estate of her mother.  

Initially, the Board notes that the appellant was not sent a 
letter in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  This should be sent to the appellant, as 
appropriate.  

The appellant submitted a copy of her mother's funeral 
expenses in November 2004.  In reporting the summary of 
charges, the grand total on the funeral bill was listed as 
$1,467.50 + $71.90 (which was penciled in).  This totals 
$1539.40.  However, under the section in the summary that 
lists credits and prepayments, it is shown that $300.00 was 
paid by J. D.; $230.00 was paid by C. J.; and $400.00 paid by 
the appellant.  Also listed was $257.00 paid by credit card 
and $351.00 paid by check.  It is not clear which of these or 
other parties paid by credit card and by check, as these 
amounts do not match any of the shares listed by the parties.  
The RO has apparently taken the $1539.40, subtracted the 
amount paid by the other two and arrived at $1008.00.  (The 
Board arrived at $1009.40 as the amount due when using these 
numbers.)

Moreover, in the VA Form 21-609, the appellant claimed a cost 
of $1608.00 in burial and funeral expenses for her mother.  
It is not clear what the total of $1608.00 includes as it 
does not square with the funeral home bill.  A clear and 
concise itemized statement should be submitted by the 
appellant, to indicate how funeral and burial expenses were 
paid and apportioned, as well as, how she arrived at a total 
of $1608.00.  

The claims folder contains different purported dates of death 
of the veteran's spouse.  The appellant should also submit a 
copy of her mother's death certificate.  

Further, as the funeral expense sheet indicates that 
additional parties, who appear to be adult children of the 
appellant, contributed to the funeral and burial expenses.  
If they desire to file a claim for the share of the funeral 
expenses paid, they may do so.    

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA letter with 
respect to her claim for accrued benefits.  
The letter should include an explanation 
of the laws and regulations that pertain 
to VA accrued benefits and reimbursement 
of funeral and burial expenses to all 
parties involved. 

2.  The RO/AMC should request that the 
appellant submit an itemized accounting of 
all funeral and burial expenses which 
includes the division of expenses paid by 
all involved parties.  

3.  The RO/AMC should prepare a detailed 
account of how it determined the amount of 
burial and funeral expenses paid to the 
appellant, and if required, all monies 
paid to any additional party.   

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



